Citation Nr: 1611194	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling prior to March 25, 2014, and as 20 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and a friend



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case is now under the jurisdiction of the RO in Little Rock, Arkansas.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2010 and at a videoconference hearing before the Board in May 2011.  Transcripts of both hearings are of record.  

In February 2014, the Board remanded this claim for additional development.  In July 2014, the RO assigned a 20 percent disability rating for the Veteran's left knee disability, effective March 25, 2014.  In March 2015, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent prior to March 25, 2014, and in excess of 20 percent thereafter.  

The Veteran appealed the March 2015 Board decision to the United States Court of Appeals for Veteran's Claims (Court).  In November 2015, the parties submitted a Joint Motion for Partial Remand (JMPR) to the Court, requesting that the Court vacate the part of the March 2015 Board decision that denied entitlement to a disability rating for the left knee in excess of 10 percent prior to March 25, 2014, and in excess of 20 percent thereafter.  The parties specifically requested that the portion of the March 2015 decision that granted entitlement to service connection for a lumbar spine disability remain undisturbed.  The Court granted the JMPR in a November 2015 order, and remanded the claim back to the Board for action consistent with the terms of the JPMR.  The case has been returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating for a left knee disability and the Veteran's claim of entitlement to a TDIU. 

In the November 2015 JMPR, the parties found that the Board provided an inadequate statement of reasons or bases in support of its decision.  Specifically, effective March 25, 2014, the Veteran has been in receipt of a 20 percent disability rating under Diagnostic Code (DC) 5258, which provides a 20 percent disability rating for dislocated semilunar cartilage, "with frequent episodes of 'locking,' pain, and effusion into the joint."  38 C.F.R. § 4.71a, DC 5258.  Noting that semilunar cartilage was another name for the meniscus of the knee, the parties focused on a December 2010 MRI report which revealed that the left knee had "minimal cartilage irregularities," and that the Veteran had reported that his knee would lock on occasion.  The parties therefore found that the portion of the December 2010 MRI report that discussed medial and lateral meniscal tears should have been accounted for in the Board's decision.  

Next, the parties to the JMPR focused on the March 2014 VA examination, directing the Board on remand to discuss whether this examination provides an adequate basis for adjudicating the Veteran's increased rating claim.  Specifically, the March 2014 examiner stated that estimation of the loss of function in additional degrees of range of motion that the Veteran experiences due to pain, weakness, incoordination, fatigue, loss of endurance, or during flare-ups "cannot be stated without resorting to mere speculation."  The examiner made this conclusion without providing a rationale.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that the Board can rely on an examiner's conclusion that an opinion would be speculative only where the examiner explains the basis for his opinion or the basis otherwise is apparent in the Board's review of the evidence); Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011) (holding that, when evaluating the functional loss of the musculoskeletal system and the joints, an examiner should "address any range-of-motion loss specifically due to pain and any functional loss during flare-ups"); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (holding that a VA medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board is cognizant of a February 2016 VA examination, in which the examiner found that pain in the Veteran's left knee limits the Veteran's functional ability with repeated use over a period of time.  However, like the March 2014 examiner, the examiner found that he was unable to estimate in degrees the additional limitation in motion without conjecture.  No rationale was provided for this conclusion.  In light of the November 2015 JMPR, the Board finds that a remand is necessary in order to clarify this matter.  

Next, the parties to the November 2015 JMPR found that the issue of whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU) should have been considered.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, a TDIU claim is included in the Veteran's appeal.  Absent development of this claim, however, the Board is unable to render a decision, as the record is not clear as to whether even the Veteran is still employed as a construction worker.  Thus a remand for development of the issue is also necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for an appropriate VA examination for his claim of entitlement to an increased disability rating for his left knee disability.  If possible, the examination should be conducted by an examiner who has not examined the Veteran previously.  The claims file, to include a copy of this Remand, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.

The examiner is asked to assess the current severity of the Veteran's left knee disability and its effect, if any, on the Veteran's ability to secure or follow a substantially gainful occupation.  Importantly, the examiner is also asked to review the March 2014 and February 2016 examiners' conclusions that additional loss of function was present due to pain on repetitive use and over time, but any additional loss in degrees was unable to be estimated without resorting to speculation.  If the same conclusion is rendered, the examiner must provide a rationale.  

A thorough rationale must accompany any opinions rendered.  

2.  The AOJ must then undertake any additional development deemed appropriate to the TDIU claim.  In so doing, the AOJ must notify the Veteran of VA's duties to notify and assist in the development of that claim.  38 U.S.C.A. §§ 5103b, 5103A; 38 C.F.R. § 3.159.

3.  Then, readjudicate the claim on appeal, to include the included claim for TDIU.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



